 In the Matter ofTHE CoLoiADoFUEL AND IRONCORPORATIONandUNITED STEELWORKERS OF AMERICA, C. I.0.,LOCAL UNIONNo.2102Case No. 17-R-1180.-Decided April 8,1946Mr. Fred Farrar,of Denver, Colo., andMr. George E. Diggory,ofPueblo, Colo., for the Company.Mr. Michael J. Soldiren,of Pueblo, Colo., for the C. I. O.Mr. Julius Topol,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., Local Union No. 2102, herein called the C. I. 0., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of The Colorado Fuel and Iron Corporation, Pue-blo, Colorado, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice be-fore Robert S. Fousek, Trial Examiner.The hearing was held atPueblo, Colorado, on November 19, 1945.The Company and theC. I. O. appeared and participated.,All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce, evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Colorado Fuel and Iron Corporation, a Colorado corporation,operates a number of plants in various parts of the United States.iAfter propernotice of hearing, the Brotherhood of Locomotive Firemen and Engine-men and the Brotherhood of Railroad Trainmen,herein collectively called the Brother-hoods, mailed a joint motion to interveneto the Company.The Company presented thismotion at the hearing.The Trial Examiner admitted the motion into evidence butreserved ruling on the motion for the Board.In view,of, our dismissal of the petitionhereinafter,we find it unnecessary to rule on the joint motion of the Brotherhoods67 N. L. It. B., No. 11.100 THE COLORADO FUEL AND IRON CORPORATION101We are here solely concerned with the Company's iron and steel millat Pueblo Colorado.At this mill, known as the Minnequa plant, theCompany is engaged in the manufacture of a wide variety of steeland iron products, including standard rails for railroads, rail fasten-ings, nails, wire, and fencing.During each year, more than 500,000tons of iron ore are shipped to the Minnequa plant from mines inWyoming and Utah. During a similar period, a large percentageof the finished products manufactured at this plant is shipped to pointsoutside the State of Colorado.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.It.THE ORGANIZATIONINVOLVEDUnited Steelworkers of America, Local Union No. 2102, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITAt its Minnequa plant the Company operates as part of its produc-tion processes, a blast fux%ace department where it is engaged in theproduction of iron, and an open hearth department where it furtherprocesses the iron into steel. In connection with the operation ofthese two departments the Company uses transportation equipmentof various types.The transportation equipment in the blast furnacedepartment, which consists of ladles -mounted on railway truckshauled by small engines, carries molten iron from the blast furnacesto the open hearth department. In addition, it carries slag fromthe blast furnaces to "slag dumps" nearby.The crews who operatethe transportation facilities in the blast furnace department are com-prised of engineers, firemen, and switchmen.The transportationequipment in the open hearth department is of two types.One type,which consists of small containers called "charge boxes" pulled by"dinky" engines, moves materials used in the production of steel and"spots" them along the "charging" side of the open hearth furnaces.The other type, which consists of ingot cars, operates along the op-posite side of these furnaces and receives the molten steel, which itthen carries to one of two nearby mills, or to a stock pile.The crewswho operate the transportation facilities in the open hearth depart-ment are comprised of engineers and switchmen.The Company utilizes the transportation facilities of its whollyowned subsidiary, the Colorado and Wyoming Railway Company,herein called the Railroad, to carry raw materials to, and finished ma-terials from the Minnequa plant. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom 1918 until recently, the transportation facility employeesin the blast furnace and open hearth departments have been repre-sented by the Brotherhoods and have been grouped, for bargainingpurposes, with the employees of the Railroad, each Brotherhood be-ing recognized as the bargaining representative of the classificationsfalling within its jurisdiction.This bargaining pattern was undis-turbed by a Board decision,2 in 1941, which established a unit of theCompany's production, maintenance, and construction employees atthe Minnequa plant 3 but specifically excluded from the unit the trans-portation facility employees of the Company.At that time, thepredecessor organization of the petitioner herein did not seek to rep-resent these excluded employees.However, after an EmergencyBoard appointed by President Roosevelt, pursuant to Section 10 ofthe Railway Labor Act, had found that the plant transportation fa-cility employees were not subject to the Railway Labor Act and afterthe General Counsel of the Railroad Retirement Board had renderedan opinion that these employeeswerenot subject to the Railroad Re-tirementAct, the petitioner undertook the organization of theseemployees.The C. I. 0. now seeks a separate unit of the transportation facilityemployees who work in the blast furnace department. The Companydoes not object to the proposed unit. It expresses, however, its oppo-sition to the continuance of the afore-mentioned over-all units cover-ing employees of both the Railroad and the Company on the groundthat they are no longer workable.4The unit sought by the C. I. 0. does not satisfy the requirementsof either a craft or a departmental unit and is, in our opinion, opento the serious objection that it seeks to establish an artificial groupingof employees as appropriate for collective bargaining purposes.Asnoted above, the bargaining pattern among these employees, althoughalso embracing in the same unit the transportation employees of theRailroad, has, since 1918, been along craft lines, i. e., the Brotherhoodof Locomotive Firemen and Enginemen has represented the firemenand engineers and the Brotherhood of Railroad Trainmen has repre-sented the switchmen.Contrary to this craft pattern of bargaining,which is traditionalamongrailroad or transportation employees andwhich we have recognized in previous decisions,-' the C. I. 0. now pro -poses to include switchmen in the same unit withfiremenand engi-2 SeeMatter of The Colorado Fuel d Iron Corporation,29 N. L. R B 541.'The Steel Workers Organizing Committee was certified as the exclusive bargainingrepresentative of the employees in the unit.The Committee and its successor,the peti-tioner, have represented these employees since that certification.'This objection was apparently evoked by the Brotherhoods'motion to intervene whichindicated a desire on their part to maintain the units for which they have bargained here-tofore.'SeeMatter of Contractors,Pacific Naval AirBases,64 N. L.R. B. 866. THE COLORADO FUEL AND IRON CORPORATION103neers.At the same time, it would select from among these categoriesonly those employees whom it apparently regards as being part of theblast furnace department. In doing so, it would exclude from theunit the engineers and switchmen who work in the open hearth de-partment, despite the similarity of their duties and the integratednature of their functions in the industrial process.Moreover, eventhough the unit purportedly includes employees of the blast furnacedepartment only, it actually would encompass a substantial numberof engineers whose departmental affiliations are obscure if not un-ascertainable.The record reveals, in the latter connection, that allthe engineers involved, almost 25 percent of the total number ofemployees comprising the unit, divide their working time among theblast furnace department, the open hearth department, and the Rail-road.Furthermore, we note that between September 1, 1945, andNovember 15, 1945, half of these engineers worked more hours eitherIn the open hearth department or on the Railroad than they workedin the blast furnace department.The C. I. 0. apparently attempts to justify its unit request fortransportation facility employees in the blast furnace department onlyon the asserted ground that, if the blast furnace and open hearthdepartments are grouped together in one unit, the Negro employees inthe unit would be in the minority and would not, therefore, obtainfair and equal representation.We cannot entertain such considera-tions in determining the propriety of a proposed unit.Although theBoard has diligently sought to protect the right of minority racialgroups to equal and fair representation," it has consistently refused toestablish units based upon racial considerations, in the absence of ashowing of sufficient differentiation of functions.?Accordingly, inasmuch as the proposed unit is without distinctcraft or departmental characteristics and would result in an arbitrarygrouping of employees, we perceive no basis for establishing its appro-priateness.We therefore find that the unit sought by the C. I. 0. isinappropriate and we shall dismiss the petition.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionisnot appropriate, as found in Section III, above, we find that noaSeeMatter of Larus & Brothers Company, Inc,62 N. L.R. B. 1075 ;Matter of AtlantaOak Flooring Company,62 N. L. R. B.973;Matter of General Motors Corporation (Chev-rolet Shell Division),62 N. L. R. B. 427;Matter of Southwestern Portland Cement Com-pany,61N. L. R. B.1217;Matter of Bethlehem-Alameda Shipyard,Inc.,53 N. L. It. B.999.YSeeMatter of U. S. Bedding Company,52 N. L. It. B.382;Matter of SouthernWoodPreserving Company,37 N. L. R. B. 25;Matter of Aetna Iron and Steel Company,35N. L. It. B. 136;MatterofGeorgia Power Company, 32 N. L. R. B. 692. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion affecting commerce has arisen concerning the representationof employees of the Company within the meaning of Section 9 (c) ofthe Act.ORDERIT IS HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of The Colorado Fuel andIron Corporation, Pueblo, Colorado, filed by United Steelworkers ofAmerica, C. I. 0., Local Union 2102, be, and it hereby is, dismissed.